Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendments to the claims filed 9/14/21 is acknowledged.  However, a minor error to the listing of the claims exists (i.e. particularly the numbering of claims 7-20).  Therefore, in the spirit of compact prosecution an Examiner’s amendment to the amendments to the claims is as follows:

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Amendments to the Claims filed 9/14/21:
Page 2, line 21:  delete “6” and substitute - - 7 - -;
Page 2, line 23:  delete “7” and substitute - - 8 - -;
Page 2, line 26:  delete “8” and substitute - - 9 - -;
Page 3, line 2:  delete “9” and substitute - - 10 - -;
Page 3, line 4:  delete “10” and substitute - - 11 - -;
Page 3, line 6:  delete “11” and substitute - - 12 - -;
Page 3, line 9:  delete “12” and substitute - - 13 - -;
Page 3, line 11:  delete “13” and substitute - - 14 - -;
Page 3, line 12:  delete “14” and substitute - - 15 - -;
Page 3, line 22:  delete “15” and substitute - - 16 - -;
Page 3, line 25:  delete “16” and substitute - - 17 - -;
Page 4, line 1:  delete “17” and substitute - - 18 - -;
Page 4, line 12:  delete “18” and substitute - - 19 - -; and 
Page 4, line 15:  delete “19” and substitute - - 20 - -.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885.  The examiner can normally be reached on Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649